       Case: 3:19-cv-00791-jdp Document #: 111 Filed: 01/21/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 JARED BURRESS and MEGAN BURRESS,

                              Plaintiffs,
        v.
                                                                           ORDER
 MR. G&G TRUCKING, LCC,
                                                                        19-cv-791-jdp
 GUIDO F. RIVADENEIRA, and
 LIOSBANY RAFAEL ALCOLEA AGUILERA,

                              Defendants.


       Plaintiffs Jared Burress and Megan Burress are suing defendants Mr. G&G Trucking,

LLC, Guido F. Rivadeneira, and Liosbany Rafael Alcolea Aguilera for injuries that plaintiffs

sustained in a car accident. Plaintiffs request leave to disclose an expert regarding Jared

Burress’s economic damages. Dkt. 105. The court will deny the motion.

       The court didn’t impose a deadline for expert disclosures and the parties didn’t stipulate

to one, so by default, the disclosure deadline was “90 days before the date set for trial or for

the case to be ready for trial.” Fed. R. Civ. P. 26(a)(2)(D)(i). The trial was initially set for

January 25, 2021, so the disclosure deadline was October 27, 2020. Nevertheless, plaintiffs

contend that their disclosure is timely because the court struck the January 25 trial date due

to the COVID-19 pandemic. But the court did so in November, well after the disclosure

deadline had passed. Dkt. 85. And in striking the trial date, the court expressly clarified that

all pretrial submission deadlines would remain in place. In other words, January 25 remains

the date set for the case to be ready for trial, so the deadline set by Rule 26 didn’t change.

       Rule 6(b)(1)(B) allows the court to grant a party’s motion to extend a deadline after it

has expired “if the party failed to act because of excusable neglect.” Under Rule 16(b)(4) the
       Case: 3:19-cv-00791-jdp Document #: 111 Filed: 01/21/21 Page 2 of 2




court can modify the case schedule for good cause. Plaintiffs haven’t shown excusable neglect,

so the court cannot extend the deadline under Rule 6. And there is no good cause to modify

the schedule. Plaintiffs identify nothing that prevented them from disclosing their expert before

their deadline to do so; indeed, they offer no explanation at all for their late disclosure. And

allowing a late disclosure would prejudice defendants, as discovery closed in December and the

parties have already filed their pretrial submissions. Plaintiffs offer to mitigate that prejudice

by allowing defendants to disclose their own economic expert and conduct additional discovery.

But the court left the pretrial submission deadlines in place so that this case will be ready to

try as soon as it is safe to do so. Adding new experts, further discovery, and another round of

pretrial submissions risks undermining that goal.



                                            ORDER

       IT IS ORDERED that plaintiffs Jared Burress and Megan Burress’s motion for leave to

disclose an economic expert, Dkt. 105, is DENIED.

       Entered January 21, 2021.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                2
